OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Even if the youth counselor’s testimony concerning an admission made by appellant should have been suppressed as elicited in violation of Miranda v Arizona (384 US 436), a question we need hot reach, the adjudication of delinquency should, nonetheless, be affirmed. We agree with the lower courts that the evidence, even without this admission, was sufficient to establish appellant’s guilt beyond a reasonable doubt. The Trial Judge explicitly stated that he reached the determination of guilt without reference to the youth counsel- or’s testimony, therefore, the admission of that testimony, even if in error, was harmless.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Titone concur; Judge Jasen taking no part.
Order affirmed, without costs, in a memorandum.